NO. 12-09-00380-CV

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS
REGINALD JAMES BANKS,
APPELLANT                                       '    APPEAL FROM THE

V.                                              '    COUNTY COURT AT LAW OF

WENDALYNN JOANNE BANKS
AND IN THE INTEREST OF D.J.B.,              ' SMITH COUNTY, TEXAS
R.C.B., AND R.J.B.,
CHILDREN
                            MEMORANDUM OPINION
                                   PER CURIAM
       This appeal is being dismissed for want of prosecution. See TEX. R. APP. P.
42.3(b). Appellant, Reginald James Banks, perfected his appeal on November 12, 2009.
The record was filed on January 12, 2010, making Appellant’s brief due on or before
February 11, 2010. When Appellant failed to file his brief by February 11, 2010, this
court notified him on February 18, 2010 that the brief was past due. The notice warned
that if no motion for extension of time to file the brief was received by March 1, 2010,
the appeal would be dismissed for want of prosecution under Texas Rule of Appellate
Procedure 42.3(b). Further, the notice informed Appellant that the motion for extension
of time must contain a reasonable explanation for his failure to file the brief and a
showing that Appellee, Wendalynn Joanne Banks, had not suffered material injury
thereby. In response, Appellant filed a motion to extend the time for filing his brief to
March 15, 2010, and the motion was granted.
       When Appellant did not file his brief by March 15, 2010, this court notified him
on March 18, 2010 that the brief was past due. The notice warned that if no motion for
extension of time to file the brief was received by March 29, 2010, the appeal would be
dismissed for want of prosecution under rule 42.3(b).          The notice also informed
Appellant that the motion must contain a reasonable explanation for his failure to file the
brief and a showing that Appellee had not suffered material injury thereby.
         To date, Appellant has neither complied with nor otherwise responded to this
court’s March 18, 2010 notice.               Accordingly, we dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3.(b).
Opinion delivered May 12, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)




                                                      2